DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the telescopic legs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Romer (8,662,335).
	With regard to claim 1, Van Romer discloses a deployable cofferdam web-supporting frame assembly for a cofferdam system configured to be installed within a body of water to at least partially delimit therein an enclosure, the deployable cofferdam web-supporting frame assembly (fig. 1; col. 1, lines 10-42) comprising: 
	a first frame-supporting structure (24; fig. 3a) comprising a first apex and a first group of longitudinally extending frame-supporting legs (26), each frame-supporting leg of the first group having a waterbed-engaging end (fig. 3a), the first frame-supporting structure being configurable into a usage configuration (fig. 3a) wherein the frame-supporting legs of the first group are connected to each other with the waterbed-engaging ends thereof being spaced apart from one another (fig. 3a), and a storage configuration (fig. 3b) wherein the frame- supporting legs of the first group are substantially parallel to each other (fig. 3b); 
	a second frame-supporting structure (additional 24; fig. 3a) comprising a second apex and a second group of longitudinally extending frame-supporting legs (26), each frame-supporting leg of the second group having a waterbed-engaging end (fig. 3a), the second frame-supporting structure being configurable into a usage configuration wherein the frame-supporting legs of the second group are connected to each other with the waterbed-engaging ends thereof being spaced apart from one another, and a storage configuration (fig. 3b) wherein the frame-supporting legs of the second group are substantially parallel to each other; and 
	a connecting assembly (38) connecting the first and second apexes to each other (fig. 3a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Romer (8,662,335) in view of Fish (4,136,995).
	With regard to claims 2 and 10, Van Romer discloses the invention substantially as claimed as well as the connecting assembly is releasably securable to the first and second frame-supporting structures (fig. 3a), however is silent regarding the first and second frame-supporting structures comprise respectively first and second legs-retaining members comprising respectively the first and second apexes, the first and second groups of frame-supporting legs being removably mounted respectively to the first and second legs-retaining members.
	Fish discloses deployable device comprising first and second framing supporting structure (figs. 5,8) wherein the first and second frame-supporting structures comprise respectively first and second legs-retaining members (44; fig. 5) comprising respectively the first and second apexes (fig. 5), the first and second groups of frame-supporting legs being removably mounted respectively to the first and second legs-retaining members (col. 3, lines 50-51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Romer and utilize retaining members as taught by Fish in order to further strengthen the device.
	`With regard to claims 3 and 18, Van Romer, as modified, further discloses at least one of the first and second frame-supporting structures forms a substantially triangular-based pyramid when the corresponding frame-supporting legs are in the usage configuration (Van Romer, fig. 3a).

	With regard to claim 19, Van Romer further discloses a substantially flexible impermeable web (col. 3, line 25) secured to the cofferdam web-supporting frame assembly, the substantially flexible impermeable web covering at least partially a water-facing side of the cofferdam web-supporting frame assembly (figs. 1-2).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Romer (8,662,335) in view of Coffey (4,921,373).
	With regard to claim 9, Van Romer discloses the invention substantially as claimed however is silent regarding at least one of the frame-supporting legs and the connecting assembly comprises a telescopic assembly.
	Coffey discloses a deployable device comprising frame supporting legs (fig. 1) wherein at least one of the frame-supporting legs and the connecting assembly comprises a telescopic assembly (col. 3, lines 21-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Romer and utilize telescopic legs as taught by Coffey in order to allow the frame to be installed on irregular terrain.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Romer (8,662,335) in view of Fish (4,136,995) as applied to claim 10 above, and further in view of Coffey (4,921,373).
	With regard to claim 17, Van Romer, as modified, discloses the invention substantially as claimed however is silent regarding at least one of the frame-supporting legs and the connecting assembly comprises a telescopic assembly.
	Coffey discloses a deployable device comprising frame supporting legs (fig. 1) wherein at least one of the frame-supporting legs and the connecting assembly comprises a telescopic assembly (col. 3, lines 21-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Van Romer and utilize telescopic legs as taught by Coffey in order to allow the frame to be installed on irregular terrain.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Romer (8,662,335) in view of Davis et al. (2013/0020331).
	With regard to claim 20, Van Romer discloses a method for at least partially delimiting an enclosure within a body of water, the method comprising: 
	positioning first and second frame-supporting structures (24), with apexes of the first and second frame-supporting structures being spaced apart from each other (fig. 3a); engaging a connecting assembly (38) with the apexes of the first and second frame- supporting structures (fig. 3a); and securing an impermeable web (col. 3, line 25) to a web-supporting transversal member of the connecting assembly (fig. 1).
	Van Romer fails to explicitly state placing the structures onto a waterbed of the body of water
to explicitly state with a waterbed-engaging edge of the impermeable web resting on the waterbed of the body of water. 
Davis discloses frame supporting structures with impervious webs are utilize in cofferdams with placing the structures onto a waterbed of the body of water and the impermeable web resting on the waterbed of the body of water (para 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Romer and place the device onto a waterbed as taught by Davis in order to hold back flood waters as desired.

Allowable Subject Matter
Claims 4-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the dependent claim(s).  The cited prior art lacks a legs-connecting body at least partially delimiting a post-receiving channel, the connecting assembly being engaged with the post- receiving channels of the first and second legs-retaining members as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        


	

BF
7/13/2022